E.E. Sullivan of Sioux Falls, S.D., was by an order entered the 8th day of February, 1934, disbarred from the practice of law in this state, and the license of said Sullivan to practice law was in all things canceled and revoked, and his name stricken from the roll of attorneys. Personal service of the order of disbarment was admitted by the said Sullivan on the 5th day of *Page 166 
March, 1934. On November 13, 1935, an appeal was filed in this court in the case of State of South Dakota v. J.A. Johnson,64 S.D. 162, 265 N.W. 599. It was disclosed by the record on appeal in that case that the above-named E.E. Sullivan had appeared as an attorney for the defendant, J.A. Johnson, in the circuit court of Aurora county in the trial in the case, which commenced on the 6th day of September, 1934. See State v. Johnson 64 S.D. 162,265 N.W. 599. On February 20, 1936, an order was served on the said E.E. Sullivan, directing him to appear before this court at a time fixed to show cause why he should not be held in contempt of court for a violation of the order of disbarment referred to above. At the time fixed Mr. Sullivan did appear with counsel, and did admit the violation of the said order in that he appeared as an attorney in the trial of the case of State of South Dakota v. Johnson, as disclosed by the record in that case.
The violation of the order of disbarment stands admitted. This court has no recourse except to punish for contempt. We are of the opinion that the violation of the order was a willful violation and without any justifiable excuse. It is our judgment that the above-named E.E. Sullivan should be committed to the county jail of Minnehaha county, S.D., for a period of thirty days for the willful violation of the order of disbarment. Formal judgment will be entered accordingly.
All the Judges concur.